Citation Nr: 0942097	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran was discharged from active duty in June 1992 with 
over 20 years of service. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In January 2008, the Board remanded the issue on appeal, as 
well as claims for service connection for a right shoulder 
disorder and a left thumb disorder; and claims for an 
effective date earlier than May 17, 2004, for awards of 
service connection for moderate lumbar degenerative disc 
disease, residual fracture of the left clavicle, degenerative 
cervical disease, tinnitus, and acromioclavicular 
degenerative joint disease of the left shoulder.  

In August 2009, the Appeals Management Center (AMC) in 
Washington, D.C. granted service connection for a moderate 
right shoulder strain (20 percent from May 12, 2003) and a 
left thumb disorder (0 percent May 12, 2003). Because he has 
not appealed the ratings or effective dates assigned to these 
disabilities, no claim regarding these disorders is in 
appellate status at this time.  

Furthermore, with respect to the claims for effective dates 
earlier than May 17, 2004 (lumbar spine, left clavicle, 
cervical spine, tinnitus and left shoulder), the Board notes 
that a claimant is generally presumed to be seeking the 
maximum benefit provided by law. AB v. Brown, 6 Vet. App. 35 
(1993). A claimant can, however, choose to limit his appeal 
to a lesser benefit. Hamilton v. Brown, 4 Vet. App. 528 
(1993). 

In a January 2005 statement, the Veteran specifically 
requested that his claims be assigned effective dates of May 
12, 2003, the date of receipt of his informal claim. Pursuant 
to the August 2009 decision, an effective date of May 12, 
2003, was assigned.  As the date requested has been assigned, 
this is considered a full grant of the benefit sought and 
those claims are no longer in appellate status.


FINDING OF FACT

A chronic skin disorder was not manifest during service; a 
skin disorder is not currently shown. 




CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1131 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(noting that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In considering in-service incurrence, the Board initially 
notes that a June 1991 service treatment record indicates 
that the Veteran sought treatment for a possible rash on his 
right forearm.  Upon examination some papules were noted; he 
was diagnosed with an insect bite with secondary 
neurodermititis. 

The Veteran underwent a medical examination in July 1991 and 
was diagnosed with contact dermatitis. In a Report Medical 
History, completed in conjunction with the examination, he 
denied ever having had, or currently having any skin 
diseases. A subsequent September 1991 treatment record 
indicated that he had contact dermatitis around a Band-Aid 
edge covering a cyst excision. 

Although there is no separation examination of record, the 
Board notes that the Veteran did not seek further treatment 
for his skin throughout the rest of his active duty service.  
Thus, following his treatment in September 1991, he spent the 
remaining nine months in service without complaints regarding 
his skin. Based on the foregoing, none of the available 
service records demonstrates that a chronic skin disorder was 
noted in active service.  

Moreover, and significantly, the post-service evidence does 
not reflect current treatment for, or diagnosis of a chronic 
skin disorder.  At the time the Veteran filed the claim, he 
indicated that he had not been treated for a skin disorder.  
Specifically, private medical records reflect treatment for 
neck pain and left wrist pain but not a skin disorder.  
Moreover, he underwent multiple VA examinations in 2004 but 
never reported a skin disorder.  

While the Veteran was treated for contact dermatitis in 
service, the evidence does not show a chronic skin disorder.  
The fact that he had an insect bite and an episode of contact 
dermatitis in service is not sufficient in and of itself to 
establish a chronic skin disorder.  Because no current 
chronic skin disorder is noted, the Board finds that this 
disorder has not been objectively demonstrated.  Therefore, 
the claim of entitlement to service connection for a skin 
disorder must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  See Brammer, 
3 Vet. App. at 225.

In addition to the absence of a current diagnosis of a skin 
disorder, the evidence of record includes statements from the 
Veteran and his family asserting a continuity of pertinent 
symptomatology since service.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

As discussed herein, however, post-service evidence does not 
reflect the presence of diagnosis of a skin disorder.  
Without such evidence, continuity cannot be found to be 
established, either through the medical evidence or through 
the statements of the Veteran or his family.

Where, as here, there is no competent evidence of a current 
disability, the preponderance of the evidence is against his 
claim for service connection for this disorder.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  As the preponderance 
of the evidence is against his claim, the benefit of the 
doubt provision does not apply.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in February 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Although there are no VA treatment records, the Veteran has 
submitted private treatment records. Moreover, given the 
absence of in-service evidence of chronic manifestations of a 
skin disorder, or a current diagnosis of this disorder, a 
remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic skin disorder is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


